Citation Nr: 0921206	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  09-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, to 
include as secondary to service-connected right total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 and March 2008 determination 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida, which denied the above 
claim.

The Veteran seeks service connection for a low back disorder, 
to include as secondary to service-connected right total knee 
arthroplasty.  This issue was previously finally denied by 
the RO in a rating decision dated in March 2003.  The Veteran 
did not appeal the decision, and in order for VA to review 
the merits of the claim, the Veteran must submit new and 
material evidence.  The  Board is required to address this 
issue despite the RO's findings.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in February 2009, the Veteran indicated 
that he wished to be scheduled for a Board hearing in 
Washington, DC.  

In May 2009, the Veteran was notified that he had been 
scheduled for a personal hearing before a Veterans Law Judge 
of the Board in Washington, DC, on July 29, 2009.  
Thereafter, later in May 2009, the Veteran communicated that 
he wished to have his hearing scheduled before a Veterans Law 
Judge of the Board at the RO in St. Petersburg, Florida.

The requested hearing has not been scheduled.  Accordingly, 
in order to afford the Veteran due process, to include the 
opportunity to appear before a Veterans Law Judge for a 
personal hearing, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge sitting at the appropriate RO, 
in accordance with applicable laws and 
regulations.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). The purpose of this REMAND is to comply with 
all due process considerations. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




